MEMORANDUM *
Appellee’s motion for summary reversal of the district court’s order dismissing the *565action for failure to file an amended complaint is granted. See United States v. Hooton, 693 F.2d 857 (9th Cir.1982) (per curiam) (summary disposition appropriate where result is clear from face of record). This matter is remanded to the district court with instructions to allow plaintiff/appellant a reasonable opportunity to file an amended complaint, to remove appellant’s former counsel Gates from its service list for this matter, and to serve appellant directly with any orders on remand until and unless new counsel is appointed or files a notice of appearance for appellant. Appellant’s request that we direct the district court to appoint counsel on remand is denied without prejudice to appellant making such a motion in the district court.
REVERSED and REMANDED.

 This disposition is not appropriate for publication and is not precedent except as provided by 9 th Cir. R. 36-3.